DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 10/04/2019 and 03/22/2021 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Objections
Claim 2 is objected to because of the following informalities:  
(a) Insert an “of” between “method” and “claim” of claim 2, line 1.  
Appropriate correction is required.
(b) Remove “11” and replace with “1” for claim 7, line 1. The Examiner for purposes of examination is assuming the Applicant intended claim 7 to depend on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1, 11, and 18:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 11 is directed to a service management system comprising of “an apparatus.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 1 is directed to “a non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps”. The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Independent claim 1, 11, and 18 recite in general the steps of “splitting probe data, sensor data, or a combination thereof,” “processing said each vehicle trajectory to detect a slowdown event,” “classifying a slowdown event type of the slowdown,” “output for the road segment.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person Claims 1, 10, and 11 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recite the additional elements of “probe data,” and “sensor data.”  
The Examiner finds these elements are generic circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 11 recite the additional elements of “processor,” “memory,” “probe data,” and “sensor data.”
The Examiner finds these elements are generic circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 11 is not integrated into a practical application.
Independent claim 18 recite the additional elements of “computer-readable storage medium, carrying one or more sequences of one or more instructions, which 
The Examiner finds these elements are generic circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 18 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1, 11, and 18 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1, 11, and 18 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 11, and 18 are directed to the abstract idea of a mental process. Accordingly, claims 1, 11, and 18 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-10, 12-17, and 18-20:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-10 are directed to “a method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Claims 12-17 are directed to a service management system comprising of “an apparatus.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Claims 19-20 are directed to “a non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps”. The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-10 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-9 are directed to the judicial exception of a mental process.
Claims 12-17 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 11 applies. Claims 12-17 are directed to the judicial exception of a mental process.
Claims 19-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 18 applies. Claims 19-20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-10, 12-17, and 19-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-10, 12-17, and 19-20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-10, 12-17, and 19-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-10, 12-17, and 19-20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-10, 12-17, and 19-20 are directed to the abstract idea of a mental process. Accordingly, claims 2-10, 12-17, and 19-20 are not patent eligible. Overall, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. U.S. P.G. Publication 2017/0072851 (hereinafter, Shenoy), in view of Scofield et. al. U.S. P.G. Publication 2017/0076598 (hereinafter, Scofield).
Regarding Claim 1, Shenoy teaches a method comprising: 
-… sensor data, or a combination thereof into at least one vehicle trajectory, wherein the probe data, the sensor data, or a combination thereof is collected from one or more vehicles traveling on a road segment (collecting sensor data from one or more vehicles traveling on a road segment to overall determine items such as direction (i.e., trajectory), current speed, change in speed, etc.), Shenoy, Paragraphs 0014-0015 and Figure 1); 
-for each vehicle trajectory of the at least one vehicle trajectory, processing said each vehicle trajectory to detect a slowdown event based on a speed reduction greater than a threshold reduction (determining a rate of change of speed in the vehicles, wherein the rate in change can be a slowdown event that is a reduction greater than a set threshold (i.e., vehicles decelerating at a rate above a threshold), Shenoy, Paragraphs 0015-0016); 
-classifying a slowdown event type of the slowdown event based on a final driving location, a final driving speed, or a combination thereof of the at least one vehicle trajectory (generating a preventive alert (eCall) (i.e., classifying a slowdown event) based on items such as the location, reduction in speed, Shenoy, Paragraphs 0014-0016); and 
(outputting the slowdown event to other vehicles within the road segment, Shenoy, Paragraph 0015).
	It shall be noted that Shenoy teaches collecting sensor data from one or more vehicles traveling on a road segment to overall determine items such as direction (i.e., trajectory), current speed, change in speed, etc.) (Shenoy, Paragraphs 0014-0015 and Figure 1).
However, Shenoy does not specifically teach the method to include splitting probe data [collected from one or more vehicles traveling on a road segment].
 Scofield teaches obtaining data from vehicles, wherein the data includes proximity, speed, and the conditions of respective lanes ahead based on vehicles ahead (i.e., probe data) (Scofield, Paragraph 0048 and Figure 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Shenoy to include include splitting probe data [collected from one or more vehicles traveling on a road segment] as taught by Scofield.
It would have been obvious because determining an accident ahead based on probe data allows for a vehicle to change lanes or reduce speed, thus promoting safer driving and accident avoidance (Scofield, Paragraph 0040).
Regarding Claim 2, Shenoy, as modified, teaches the method claim 1, wherein the at least one vehicle trajectory is map-matched to a lane-level of the road segment, and wherein the slowdown event, the slowdown event type, or a combination thereof is determined with respect to the lane-level (vehicle trajectory is based on position of the vehicle (i.e., map-matched to a location), moreover the vehicle trajectory information can include lane information and advise of a lane change, Shenoy, Paragraph 0015).
Regarding Claim 3, Shenoy, as modified, teaches the method of claim 1.
	Shenoy does not teach the method to include that the slowdown event is further detected based on determining that the speed reduction occurred within a threshold time window, a threshold distance, or a combination thereof.
	Scofield teaches determining travel conditions (e.g., detecting an accident) ahead based on a threshold distance (Scofield, Paragraphs 0056 and 0026-0028).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Shenoy to include that the slowdown event is further detected based on determining that the speed reduction occurred within a threshold time window, a threshold distance, or a combination thereof as taught by Scofield. 
	It would have been obvious because determining an accident ahead allows for a vehicle to change lanes or reduce speed, thus promoting safer driving and accident avoidance (Scofield, Paragraph 0040).
Regarding Claim 4, Shenoy, as modified, teaches the method of claim 1, wherein the threshold reduction is a percent reduction from an initial speed (reducing speed to below a set threshold is a value, wherein the value can be based on a change in normal speed, thus a percentage (i.e., 50%), Shenoy, Paragraphs 0014-0016 abd 0023)
Regarding Claim 5, Shenoy, as modified, teaches the method of claim 1, further comprising: 37determining vehicle control sensor data indicating a position of at least one vehicle control mechanism, wherein the slowdown event, the slowdown event type, or a combination is further determined based on the vehicle control sensor data (collecting sensor data from one or more vehicles traveling on a road segment to overall determine items such as direction (i.e., trajectory), current speed, change in speed, etc., wherein the rate in change can be a slowdown event that is a reduction greater than a set threshold (i.e., vehicles decelerating at a rate above a threshold), Shenoy, Paragraphs 0014-0016 and Figure 1).
Regarding Claim 6, Shenoy, as modified, teaches the method of claim 1, wherein the slowdown event, the slowdown event type, or a combination thereof is further based on determining that the final driving location indicates that the slowdown event occurs on a single lane of the road segment (information can include location and lane information such as the ability to change a lane (i.e., single lane vs. multiple lanes, or if all lanes are blocked), Shenoy, Paragraph 0015).
Regarding Claim 7, Shenoy, as modified, teaches the method of claim 11, wherein the slowdown event, the slowdown event type, or a combination thereof is further based on determining that the final driving location indicates that the slowdown event starts on a first lane of the road segment and ends on a second lane of the road segment (determining slow down event occurring within a segment of the road (i.e., first and second road segment), Shenoy, Paragraphs 0014-0016).
Regarding Claim 9, Shenoy, as modified, teaches the method of claim 1, wherein the slowdown event, the slowdown event type, or a combination thereof is (comparing a current speed (i.e., final speed) is   Shenoy, Paragraphs 0015-0016).
Regarding Claim 10, Shenoy, as modified, teaches the method of claim 1.
	Shenoy does not specifically teach the method to include the slowdown event is a vehicle stop event, a vehicle fall-over event, or a combination thereof.
	Scofield teaches determining travel conditions (e.g., detecting an accident) ahead, wherein the slowdown event can be a vehicle stop event (Scofield, Paragraphs 0056 and 0026-0028 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method to include the slowdown event is a vehicle stop event, a vehicle fall-over event, or a combination thereof as taught by Scofield.
	It would have been obvious because determining an accident ahead (i.e., vehicle stopped) allows for a vehicle to change lanes or reduce speed, thus promoting safer driving and accident avoidance (Scofield, Paragraph 0040).
Regarding Claim 11, the Applicant’s claim has similar limitations to claim 1 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 1.
Regarding Claim 12
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 7.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 1 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 1.
Regarding Claim 19
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. U.S. P.G. Publication 2017/0072851 (hereinafter, Shenoy), in view of Scofield et. al. U.S. P.G. Publication 2017/0076598 (hereinafter, Scofield), in further view of Breed et al. U.S. P.G. Publication 2007/0152804 (hereinafter, Breed).
Regarding Claim 8, Shenoy, as modified, teaches the method of claim 1.
	Shenoy does not teach the method to include the slowdown event, the slowdown event type, or a combination thereof is further based on determining that the final driving location indicates that the slowdown event starts on a travel lane of the road segment and ends on a non-travel lane of the road segment; and wherein the non-travel lane includes a shoulder lane or an off-road area of the road segment.
	Breed teaches a vehicle system wherein the vehicle can determine if the upcoming shoulder is a lane in which the vehicle can travel (Breed, Paragraphs 0110, 0153, and 0163). In other words, the vehicle system can determine an upcoming accident or slowdown and determine if the shoulder lane is a possibabily for avoiding the accident (Breed, Paragraphs 0110, 0153, and 0163).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Shenoy to include the slowdown event, the slowdown event type, or a combination thereof is further based on determining that the final driving location indicates that the slowdown event starts on a 
It would have been obvious because having a vehicle determine if the shoulder lane is able open can prevent accidents (Breed, Paragraphs 0033-0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667